SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13G (Rule 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO § 240.13d-1(b), (c) AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO § 240.13d-2 Perion Network Ltd. (Name of Issuer) Ordinary Shares, par value NIS 0.01 per share (Title of Class of Securities) M78673106 (CUSIP Number) January 2, 2014 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) þRule 13d-1(c) o Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934, as amended (the “Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, seethe Notes). CUSIP No. M78673106 13G Page2of 7 Pages 1. NAMES OF REPORTING PERSONS Zack Rinat 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) þ (b) o 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Israel NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 0 6. SHARED VOTING POWER 7. SOLE DISPOSITIVE POWER 0 8. SHARED DISPOSITIVE POWER 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10. CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) o 11. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 9.6% 12. TYPE OF REPORTING PERSON (See Instructions) IN 2 CUSIP No. M78673106 13G Page 3 of 7 Pages 1. NAMES OF REPORTING PERSONS Orli Rinat 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) þ (b) o 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Israel NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 0 6. SHARED VOTING POWER 7. SOLE DISPOSITIVE POWER 0 8. SHARED DISPOSITIVE POWER 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10. CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) o 11. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 9.6% 12. TYPE OF REPORTING PERSON (See Instructions) IN 3 Item 1(a). Name of Issuer: Perion Network Ltd. Item 1(b). Address of Issuer’s Principal Executive Offices: 4 HaNechoshet Street Tel Aviv, Israel 69710 Item 2(a). Name of Person Filing: Zack and Orli Rinat as Community Property Item 2(b). Address of Principal Business Office or, if None, Residence: 26319 Esperanza Drive Los Altos Hills, CA Item 2(c). Citizenship: Israel Item 2(d). Title of Class of Securities: Ordinary Shares, par value NIS 0.01 per share Item 2(e). CUSIP Number: M78673106 4 Item 3. If this statement is filed pursuant to §§ 240.13d-1(b) or 240.13d-2(b), or (c), check whether the person filing is a: N/A Item 4. Ownership. Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. I. Zack Rinat (a) Amount beneficially owned: 6,484,347 (b) Percent of class*: 9.6% (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote: 0 (ii) Shared power to vote or to direct the vote: 6,484,347 (iii) Sole power to dispose of or to direct the disposition of: 0 (iv) Shared power to dispose of or to direct the disposition of:6,484,347 II. Orli Rinat (a) Amount beneficially owned: 6,484,347 (b) Percent of class*: 9.6% (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote: 0 (ii) Shared power to vote or to direct the vote: 6,484,347 (iii) Sole power to dispose of or to direct the disposition of: 0 (iv) Shared power to dispose of or to direct the disposition of:6,484,347 *Percentage amount is based on 67,277,582 ordinary shares outstanding on January2, 2014. The Reporting Persons obtained such amount from the Issuer. Item 5. Ownership of Five Percent or Less of a Class. N/A Item 6. Ownership of More Than Five Percent on Behalf of Another Person. N/A Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company or Control Person. N/A Item 8. Identification and Classification of Members of the Group. N/A 5 Item 9. Notice of Dissolution of Group. N/A Item 10. Certifications. Each of the Reporting Persons hereby certifies as follows: By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect, other than activities solely in connection with a nomination under § 240.14a-11. 6 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. /S/ Zack Rinat ZACK RINAT /S/Orli Rinat ORLI RINAT Dated: January 16 , 2014 7
